Citation Nr: 1033878	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
paracentral disc protrusion at L5-S1 from September 13, 2005 to 
December 31, 2006.

2.  Entitlement to a rating in excess of 40 percent for left 
paracentral disc protrusion at L5-S1 from January 1, 2007 to 
February 1, 2007.

3.  Entitlement to a rating in excess of 40 percent for left 
paracentral disc protrusion at L5-S1 beginning April 1, 2007.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1995 to December 
1995.

This case was last before the Board of Veterans' Appeals (Board) 
in May 2009, on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The Board remanded the claims for 
further development and referred the issue of service connection 
for a painful scar.

As noted in the 2009 remand, a 2008 VA examiner observed that the 
Veteran had a post-surgical painful scar (with adherence to 
underlying tissue).  This issue was referred to the RO for 
appropriate action, but the claims file does not reflect any 
development of this issue.  As such, the issue of entitlement to 
service connection for the post-surgical scar is again REFERRED 
to the RO for development.

The claims file also reflects that the Veteran was denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) in 
an October 2008 rating decision.  The Veteran did not appeal that 
denial, but has submitted evidence of unemployability as part of 
the claims that are currently on appeal.  As TDIU is an element 
of all appeals of an increased rating, Rice v. Shinseki, 22 Vet. 
App. 447 (2009), this issue remains on appeal and is discussed 
below.  


FINDINGS OF FACT

1.  The Veteran's forward flexion of the thoracolumbar spine was 
measured at 60 degrees, with extension of 30 degrees, in February 
2006 with no reports of episodes of incapacitation of more than 
two (2) weeks during the past year.

2.  In June 2006, forward flexion was measured at 60 degrees, 
extension of 20 degrees, with no reports of episodes of 
incapacitation of more than two (2) weeks during the past year.  

3.  From December 2005 to December 2006, the Veteran experienced 
intermittent shooting pain and numbness in his left lower 
extremity, with mild weakness of the left great toe, associated 
with his service-connected spine disability.

4.  In January 2007, forward flexion was measured at 30 degrees; 
forward flexion was 60 degrees in July 2007 (45 degrees with 
pain), 45 degrees (30 with pain) in June 2009, and 40 degrees (30 
with pain) in April 2010; he has not been diagnosed with 
ankylosis of the spine.

5.  Prior to April 5, 2010, the Veteran reported shooting pain 
and constant weakness in the left lower extremity associated with 
his service-connected spine disability.

6.  On April 5, 2010, the Veteran was noted to have constant pain 
and weakness in the left lower extremity with measurable atrophy 
of the left calf muscle, associated with his service-connected 
spine disability.

7.  The record does not reflect that the Veteran has experienced 
hospitalization (outside of a period of surgery and post-surgical 
recovery) or that his disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

8.  The Veteran's service-connected disabilities render him 
unable to secure or follow substantially gainful occupation 
consistent with his education and occupational background as a 
plumber.

CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent 
for the orthopedic manifestations of a lumbar spine disability 
are not met prior to January 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 
5242, 5243 (2009).

2.  The criteria for a 20 percent rating for left leg pain and 
numbness and left great toe weakness due to the back disability 
are met from December 19, 2005 to January 1, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8520 (2009).

3.  The criteria for a schedular rating in excess of 40 percent 
for the orthopedic manifestations of a lumbar spine disability 
are not met from January 1, 2007 to February 1, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5242, 
5243 (2009).

4.  The criteria for a schedular rating in excess of 40 percent 
for the orthopedic manifestations of a lumbar spine disability 
are not met from April 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.71a, Diagnostic Codes 5242, 5243 (2009).

5.  The criteria for a schedular rating in excess of 40 percent 
rating for left leg pain and weakness are not met prior to April 
5, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.124a, Diagnostic Code 8520 (2009).

6.  The criteria for a 60 percent rating for left leg pain, 
weakness, and trophic change are approximated as of April 5, 
2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.124a, Diagnostic Code 8520 (2009).

7.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009).

8.  The criteria for an award of TDIU are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in October 2005, prior to adjudication, which informed 
him, generally, of the requirements needed to establish a claim 
of entitlement to an increased evaluation.  In accordance with 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  Additional 
medical records were subsequently added to the claims file.

The Veteran received a separate letter, in July 2008, advising 
him, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), of the necessity of providing evidence demonstrating the 
level of disability and effect on employment.  However, the Court 
held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that 
VCAA notice in a claim for increased rating need not be "veteran 
specific" or include reference to impact on daily life or rating 
criteria.  As such, the Board finds that the duty to notify has 
been met.

The Veteran was informed in March and May 2006 letters as to how 
VA determines appropriate disability ratings and sets effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The Veteran has not informed 
VA that any non-VA medical records are pertinent to evaluating 
the severity of his disability (although he did inform a June 
2006 VA examiner that he had a single appointment with a private 
physician, in between May and June 2006 VA treatment, for pain 
management, he has not indicated that this record is pertinent to 
determining severity and returned a VCAA notice response, dated 
July 2008, stating that he had no additional evidence to give to 
VA and requesting that VA decide his claims as soon as possible).  
As such, VA has obtained the pertinent, VA, records as well as 
the reports of VA examinations afforded to the Veteran in 
February and June 2006, July 2007, September and October 2008, 
June 2009, and April 2010.  

As noted above, this matter was remanded by the Board in May 2009 
for additional development, to specifically include the provision 
of another VA examination and the collection of a recent (2008) 
MRI.  As that examination was provided in June 2009, with an 
April 2010 addendum, the 2008 MRI has been associated with the 
record, and his claim was readjudicated in a June 2010 
supplemental statement of the case, the Board finds that all 
actions and development directed in the December 2009 remand have 
been completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
and see Stegall v. West, 11 Vet. App. 268 (1998).

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  Further, the 
Board concludes that all available evidence pertinent to the 
claim has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

Increased Rating Claim

The Veteran is claiming entitlement to an evaluation of his left 
paracentral disc protrusion at L5-S1 in excess of:  20 percent 
from September 13, 2005 to December 31, 2006; 40 percent from 
January 1, 2007 to February 1, 2007; and 40 percent for the 
period beginning April 1, 2007.  He was granted entitlement to 
service connection for the back disability in an April 1996 
rating decision and assigned a 20 percent rating, effective 
December 1995.  He was assigned a non-compensable rating, 
effective May 1999.  He filed a claim for an increased evaluation 
in September 2005.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Following September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical strain is 
Code 5237 and intervertebral disc syndrome is Code 5243.  The 
Veteran has been diagnosed with left paracentral disc protrusion 
at L5-S1, rated under Codes 5242 (degenerative arthritis of the 
spine) to 5243.    

Under Code 5243, intervertebral disc syndrome is rated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine appropriate to the specific portion of the spine affected 
or under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation.  However, this provision does not avail the Veteran 
in this matter, as the regulation provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The record does not reflect such medical 
directives to the Veteran outside of a surgical recovery period.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 degrees, 
but no greater than 85 degrees; or a combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees, but not greater than 
235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of 
the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphyosis;

3) 30 percent - forward flexion of the cervical 
spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The 
normal combined range of motion of the cervical spine is 240 
degrees and each range of motion measurement is rounded to the 
nearest five degrees.  Id.  Disability of cervical spine segments 
is to be evaluated separately from any disability of the 
thoracolumbar spine segments unless there is unfavorable 
ankylosis of all segments.  Id., Note 6.  Any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are to be evaluated separately.  
Id., Note 1.

To warrant a schedular evaluation in excess of 20 percent 
(September 2005 to December 2006) for the Veteran's lumbar spine 
disability, there would need to be forward flexion of the 
cervical spine 15 degrees or less or, favorable ankylosis of the 
entire cervical spine; under the current Formula for Rating 
Intervertebral Disc Syndrome, there would need to be 
incapacitating episodes having a total duration of at least one 
(1) week during the past twelve (12) months.  To warrant a 
schedular evaluation in excess of 40 percent (January 2007 to 
February 2007 or after April 2007), there would need to be 
unfavorable ankylosis of the entire thoracolumbar spine or, under 
the current Formula for Rating Intervertebral Disc Syndrome, 
incapacitating episodes having a total duration of at least six 
(6) weeks during the past twelve (12) months.

An extraschedular rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2009).   

September 13, 2005 to December 31, 2006

In regard to the first time period under appellate consideration, 
September 2005 to December 2006, the Veteran's medical record 
reflects that he was seen for urgent medical treatment in 
December 2005 due to low back pain experienced over the past 
week.  He reported no recent trauma or strain, but a history of 
similar back discomfort.  The Veteran noted that his back spasmed 
at work and he also experienced pain in the left lower flank and 
radiating to the left knee.  Upon examination his back was non-
tender to palpation and he was diagnosed with a low back strain.

Later in December 2006, the Veteran returned for care and 
reported that his back pain was worsening.  He was diagnosed with 
back pain and given prescription pain medication.  

In January 2006 he was seen by a VA provider of primary care and 
reported missing two (2) to three (3) days of work in the last 
month due to back pain.  The Veteran stated that his back has 
always bothered him, but has recently gotten worse with radiation 
and numbness to the lower left extremity.  Physical examination 
and neurological evaluation was performed, but no significant 
results were identified.  The Veteran was provided with different 
pain medication.

A January 2006 MRI revealed left paracentral disc protrusion at 
L5-S1 with a possible mass effect on the left S1 nerve root and a 
mild left lateral recess with narrowing.

In February 2006, the Veteran received a VA chiropractic 
consultation and reported that his pain in the low back and the 
lower left extremity was sharp and throbbing as well as irritated 
by prolonged sitting or standing.  The chiropractor noted that 
the MRI did not reveal any evidence of stenosis.  His examination 
results were noted to be consistent with lumbar discogenic pain 
and episodic sciatica due to disc herniation.

The Veteran was afforded a VA examination in February 2006.  The 
examiner noted review of his VA treatment records.  The 
examination report reflects that the Veteran stated that his pain 
began about three (3) months ago and was exacerbated two (2) 
weeks ago after sneezing in the shower and experiencing increased 
radiating pain.  The Veteran again noted missing about 2 to 3 
days of work in the last month due to back pain (he identified 3 
days in January and 2 days each in November and December of the 
prior year).  No change in urinary or bowel habits was noted 
(although a pain medication was stated to have binding side 
effects), but there was numbness and weakness of the left lower 
extremity.  His spine was noted to be symmetric and normal in 
appearance with forward flexion measured at 60 degrees, with 
pain.  Extension was 30 degrees with pain.  Mild weakness was 
noted in the left great toe, but other lower extremity strength 
was a five (5) of 5 with intact sensation.  Upon repetition, pain 
increased, but there was no loss of range of motion.  He was 
diagnosed with left paracentral disc protrusion at L5-S1 with 
left-sided radiculitis.

In March 2006 the Veteran returned for follow up treatment, 
noting that his pain had not resolved but was decreased in 
intensity.  He continued to receive pain medication.

In May 2006, the Veteran reported that his pain was constant with 
worsening when walking, sitting, standing, or laying in one 
position too long.  The physician noted that the symptoms were 
not concordant with the last MRI, which did not show any nerve 
root to be significantly affected.

The Veteran was afforded another VA examination in June 2006.  
The examination report reflects review of pertinent medical 
records and that the Veteran reported a throbbing pain in his low 
back, shooting down his left leg.  He reported seeing a private 
physician once after his May 2006 VA appointment and receiving 
injections for pain.  The Veteran noted experiencing flare-ups 
about twice a week.  Forward flexion was measured to 60 degrees 
and extension was measured to 20 degrees; the examiner did not 
note any additional loss of range of motion, but noted pain on 
the end points of motion.  There was no apparent abnormality of 
the spine and a neurological examination showed strength of a 5 
of 5.  The Veteran reported missing 3 to 4 days of work a month 
due to back pain. The examiner noted that since the Veteran 
described having to lift heavy objects at work that his on-the-
job experiences were likely exacerbating his back and sciatic 
pain. 

Another MRI of the Veteran's back was done in December 2006 and 
showed a left disc fragment at L5-S1 causing compression of the 
thecal sac and S1 nerve root.

As noted above, a rating higher than the 20 percent currently 
assigned for September 2005 through December 2006 is not 
warranted unless there is forward flexion of the cervical spine 
of 15 degrees or less or, favorable ankylosis of the entire 
cervical spine, or, under the current Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having a 
total duration of at least one (1) week during the past twelve 
(12) months.  The evidence, reviewed above, does not reveal 
limitations of motion similar to those stated in the Schedule of 
Ratings or any incapacitating episodes lasting one week or more.

The Board has also considered whether the consideration of a 
higher rating is appropriate based on evidence of pain, weakened 
movement, excess fatigability, or incoordination.  See 38 C.F.R. 
§ 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, disability ratings are to be assigned without regard to 
pain, stiffness, and aching.  Further no examiner has noted any 
additional loss of range of motion.  As such, the Board does not 
find that a higher disability rating based on 38 C.F.R. § 4.40 
and DeLuca is warranted.

As there is no medical evidence supporting an increased rating 
for the back disability during the period from September 2005 to 
December 2006, there also is no basis for a staged rating 
pursuant to Hart during this time frame.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is no evidence 
of any incapacitating episodes and his forward flexion has been 
measured at 60 degrees, the preponderance of the evidence is 
against the assignment of any higher rating and the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 

In regard to the numbness noted in the Veteran's lower left 
extremity, the Board observes that application of 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate 
evaluation of any objective neurologic abnormalities.  However, 
the Veteran currently is in receipt of a separate disability 
evaluation, 10 percent effective December 19, 2005 -the date of 
the initial medical evidence of the Veteran's complaints of left 
leg pain radiating from his back-  and 40 percent effective 
January 2007.  

Generally, neurological disorders are ordinarily to be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and character of 
the injury, and the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.  The words "mild," "moderate," and "severe" 
are not defined in the above rating criteria.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 to 8540, which specifies that when there is no 
paralysis and the involvement is wholly sensory, the rating 
should be for the mild, or at most moderate, degree.  Diagnostic 
Code 8520 is applicable to symptoms related to the sciatic nerve; 
mild symptoms warrant a 10 percent rating, moderate warrant 20 
percent, moderately severe warrant 40 percent, and severe with 
marked muscle atrophy warrant 60 percent.  

As the Veteran's symptoms in the lower left extremity were noted 
to cause him "shooting" pain as well as mild weakness of the 
left great toe, the Board finds that a moderate, or 20 percent 
rating is appropriate, from December 19, 2005.  

January 1, 2007 to February 1, 2007

In January 2007, the Veteran received a VA neurology emergency 
room consult.  He reported experiencing left leg pain that was 
constant and severe reaching to his ankle as well as left buttock 
pain.  He denied experiencing any numbness, weakness, or urinary 
or bowel incontinence.  His motor responses on the right and left 
lower extremities were all observed as 5 out of 5, with the 
exception of the left quad and hamstring response that were noted 
to be limited by pain.  His left ankle reflex was zero of four 
(4).  The neurologist stated that the pain may be due to the S1 
nerve compression and that determination was supported by the 
lack of left ankle reflex, but stated that the pain described by 
the Veteran was out of proportion to the other symptoms.  Follow-
up treatment was advised and the Veteran was prescribed 
neurontin. 

Later in January 2007, the Veteran again noted constant severe 
pain from his left butt cheek down to his left ankle.  He was 
subsequently seen for physical therapy on January 4, 2007 and 
reported that his left lower extremity pain was a 12 on a 10 
point scale; he was noted to have 30 degrees of forward flexion.  
Later in the month he reported that his pain was worse and had 
extended into his groin, but he continued to deny bowel or 
bladder or sexual symptoms.

The Board notes that 38 C.F.R. § 4.71a states that the General 
Rating Formula for Diseases and Injuries of the Spine is to be 
applied without regard to symptoms such as pain (whether or not 
it radiates), stiffness, or aching.  Further no VA health care 
provider has noted any additional loss of range of motion based 
on pain (although the January 2007 physical therapist did not 
that the Veteran was apprehensive of pain while forward flexing 
to 30 degrees).  As such, the Board does not find that a higher 
disability rating based on 38 C.F.R. § 4.40 and DeLuca is 
warranted.

However, under the rating formula, a 40 percent disability rating 
is warranted when there is unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As the Veteran's forward flexion was noted 
at 30 degrees in January 2007, the RO assigned a 40 percent 
rating from January 1, 2007 to February 1, 2007.  As there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of incapacitating episodes of at least six (6) weeks in 
the past year, the Board finds that a 40 percent rating is 
appropriate. 

In regard to the separate neurological symptoms described by the 
Veteran, the Board observes that the RO has assigned a separate 
40 percent disability rating, effective January 1, 2007, for the 
neurologic abnormalities in the left lower extremity.  As stated, 
a 40 percent rating is warranted when symptoms are moderately 
severe.  A higher rating is not warranted unless symptoms are 
severe with marked muscle atrophy.  As there is no evidence 
reflecting marked muscle atrophy, the Board finds that the 40 
percent rating is appropriate.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
there is no medical evidence supporting a rating in excess of 40 
percent for the back disability or the left side neurological 
symptoms, the preponderance of the evidence is against the 
assignment of any higher ratings and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

The time period beginning April 1, 2007

The Veteran was seen for follow-up treatment and physical therapy 
after his February 2007 hemilaminectomy and diskectomy.  He 
reported some left buttock pain that was noted as possibly due to 
either inflammation or scar tissue; he described the pain as 
stabbing.  He did not any radiating pain, any weakness, or any 
bowel or bladder problems.  Later in February 2007, the Veteran 
reported developing new left low back pain.

He sought treatment in June, July, and August 2007 for recurrence 
of his left lower extremity radicular symptoms.  A July 2007 MRI 
revealed a recurrent, extruded, 1 cm, left lateral recess disc 
fragment at L5-S1 with narrowing adjacent granulation tissue 
resulting in impingement on the exiting and traversing left-sided 
nerve roots.

In July 2007, the Veteran was afforded a VA examination.  The 
examiner noted review of pertinent medical records.  The Veteran 
reported low back tightness with radiating pain into his left 
buttock and leg, to include some leg weakness, without periods of 
flare up; he did not note any other neurological complaints.  
Upon examination, the Veteran's sensation was noted to be intact 
and his strength was measured at a 5 of 5.  Forward flexion was 
measured at 60 degrees (with pain at 45 degrees) and extension 
was 30 degrees; range of motion was not additionally limited by 
pain, fatigue, or weakness.  There was objective evidence of 
painful motion and weakness of the left leg without spasm or 
tenderness.  There was no evidence of incapacitating episodes.  
The examiner opined that the Veteran's current back pain and left 
lower extremity discomfort was likely related to inflammation and 
possible scarring at the site of surgery.  The Veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine, status post surgical intervention, with residual radicular 
findings and mild to moderate residual functional impairments.

In February 2008, the Veteran received injections for his pain as 
well as a VA examination of his nerves.  The examination report 
reflects review of the claims file and the examiner noted his 
prior surgery.  The Veteran reported a severe shooting pain in 
his left buttock and posterolateral left lower extremity 
extending into his ankle and toes.  He stated that the pain was 
always constant, his left leg was always weaker than his right, 
and that he experienced flare-ups with pain, weakness, fatigue, 
and functional loss.  He stated that there are days when he is 
physically unable to work (approximately 3 to 4 days a week); he 
stated that he could not put on pants or shoes by himself and 
cannot carry heavy objects.  The examiner noted that the Veteran 
reported paresthesias from the left lower spine to the left toes 
and stated that the primary nerves involved were sciatic and 
piriformi.  Forward flexion was measured at 30 degrees (10 with 
pain) and extension at 20 degrees (10 with pain).  He was 
diagnosed with degenerative disc disease with lumbar 
radiculopathy.

The Veteran received continued pain management treatment and he 
was provided with new prescription pain medications in April 2008 
and August 2008.  In September 2008, he was noted to have mild 
left lumbar tenderness to palpation in addition to the back pain 
and left extremity pain.  In October 2008 he reported pain and 
numbness in the left lower extremity that was persistent and 
worsening.  In December 2008 he was seen again for pain 
management and noted no low back pain at that time, but left 
buttock and lower extremity shooting pain.

The Veteran received another MRI of his back in November 2008 
that showed disc protrusion at the left lateral recess and 
foramen at L5-S1 with interval revolution.  The disc was 
described as dessicated with minimal reduction in size, but 
development of a synovial cyst contributing to persistent 
narrowing of the neural foramen at L5-S1 on the left side.

The Veteran was afforded another VA examination in June 2009.  
The examination report reflects that the examiner reviewed 
pertinent records and noted that the Veteran returned to care 
after his February 2007 surgery with complaints of persistent and 
worsening pain.  At the examination, the Veteran reported daily 
pain radiating into his left leg with stiffness and weakness, but 
no numbness, tingling, or burning.  Upon physical examination, 
the spine was of normal appearance with normal posture and gait, 
forward flexion was measured to 45 degrees (pain at 30), and 
extension was measured to 30 degrees (pain at 20).

In July 2009 he received an EMG/nerve conduction study that 
revealed no evidence of lumbar radiculopathy on the left side.  
The reviewing neurosurgeon noted that most of the disc bulge was 
on the right side and, as such, he could not explain the left 
sided symptoms.  However, he noted a significant internal scar on 
the left, a cyst, and some boney lateral recess stenosis that 
might be pressing on the left S1 nerve root.

In September and October 2009, he received additional treatment 
for pain, to include injections in October 2009.

In April 2010, the Veteran received a follow-up examination to 
the June 2009 VA examination.  The examination report reflects 
review of pertinent records and an interview with the Veteran.  
The Veteran reported that he does not have flare ups, but 
constant pain and noted that he is able to perform activities of 
daily living, but driving for more than 30 minutes exacerbates 
his pain.  He noted being afraid to climb ladders due to weakness 
in the left leg and reported that he does not get called for many 
jobs because people have learned of his disability.  Upon 
examination, the spine was of normal appearance with normal 
posture and gait, forward flexion was measured to 40 degrees 
(pain at 30), and extension was measured to 20 degrees (pain at 
10).  The spine was noted to be painful, but there was no 
additional limitation of motion upon repetitive movement.  

The 2010 examiner noted that there was no ankylosis and the 
Veteran did not report any incapacitating episodes.  Neurological 
examination revealed a motor deficit in the left leg, but no 
observable sensory deficits.  The left calf muscle was noted to 
be .75 inches smaller than the right calf muscle; the examiner 
diagnosed left calf atrophy.  The examiner noted that although 
the July 2009 nerve study showed no evidence of nerve damage, his 
symptoms are consistent with pressure on the left  L5-S1 nerve 
root from the MRI-observable scar tissue and cyst.  The examiner 
opined that the service-connected disability resulted in moderate 
to severe residual functional impairments.

As noted above, a rating higher than the 40 percent currently 
assigned for the Veteran's back disability is not warranted 
unless there is unfavorable ankylosis of the entire thoracolumbar 
spine or, under the current Formula for Rating Intervertebral 
Disc Syndrome, incapacitating episodes having a total duration of 
at least six (6) weeks during the past twelve (12) months.  The 
evidence, reviewed above, does not reveal any spinal ankylosis 
and no VA examiner has observed incapacitating episodes lasting 
at least 6 weeks in the past year.

The Board has also considered whether the consideration of a 
higher rating is appropriate based on evidence of pain, weakened 
movement, excess fatigability, or incoordination.  See 38 C.F.R. 
§ 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, disability ratings are to be assigned without regard to 
pain, stiffness, and aching.  Further no examiner has noted any 
additional loss of range of motion although pain has been 
observed to begin prior to the endpoint of motion.  As such, the 
Board does not find that a higher disability rating based on 38 
C.F.R. § 4.40 and DeLuca is warranted.

As there is no medical evidence supporting an increased rating 
for the back disability since April 1, 2007, there also is no 
basis for a staged rating pursuant to Hart during this time 
frame.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
there is no medical evidence of any incapacitating episodes and 
his forward flexion has been measured at, or above, 30 degrees, 
the preponderance of the evidence is against the assignment of 
any higher rating and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56. 

In regard to the neurological symptoms noted in the Veteran's 
lower left extremity, the Board observes again that application 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), 
requires separate evaluation of any objective neurologic 
abnormalities.  The Veteran currently is in receipt of a separate 
disability evaluation, 40 percent effective January 1, 2007, for 
the left lower extremity symptoms.  

Attention should be given to the site and character of the 
injury, and the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
Diagnostic Code 8520 (symptoms related to the sciatic nerve), 
mild symptoms warrant a 10 percent rating, moderate warrant 20 
percent, moderately severe warrant 40 percent, and severe with 
marked muscle atrophy warrant 60 percent.  

The Veteran's symptoms have been evaluated as moderately severe.  
A higher evaluation is not warranted unless symptoms are severe 
with marked muscle atrophy.  Since January 1, 2007, the Veteran 
has informed his health care providers that he experiences pain 
in his left lower extremity that is either intermittent or 
constant and of a shooting nature.  He has also noted constant 
weakness in the left lower extremity.  Prior to an April 2010 VA 
examination, the reported symptoms were limited to sensory and 
motor complaints and no physician had observed any trophic 
changes.  However, the April 2010 examiner noted a left leg 
muscle deficit as well as observable (.75 inches) atrophy of the 
left calf muscle.  

Since the only neurologic symptoms associated with the Veteran's 
spinal disability prior to April 2010 were sensory and motor in 
nature, the Board finds that the 40 percent rating assigned from 
January 1, 2007 is appropriate.  Based on the results of the 
April 5, 2010 VA examination, the Board finds that the Veteran's 
neurologic symptoms have, since that time, approximated the 
criteria for a severe, 60 percent, disability rating.  A 60 
percent rating is appropriate from April 5, 2010.  

Extraschedular consideration

In reaching this decision, the Board has considered the issue of 
whether the Veteran's service-connected thoracolumbar spine 
disability presented an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating was warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, except for the February 2007 surgery and 
recovery period, there is no medical evidence of any periods of 
hospitalization or incapacitating episodes associated with the 
disability in question.  

The VA examination reports reflect that the Veteran continues to 
work, but, due to public knowledge of his back disability, he 
does not get many offers to work.  He has noted that he is 
sometimes unable to work due to pain.  The 2009 examiner noted 
that he would be an excellent candidate for vocational 
rehabilitation.  Although it is undisputed that the Veteran's 
symptoms have an adverse effect on employment, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  The Board observes that the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See 38 C.F.R. § 4.1.  

Under Thun v. Peake, 22 Vet App 111 (2008), a veteran is entitled 
to an extraschedular rating if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate, 
if the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms," and if the disability picture has attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.

Although VA examiners have noted that the Veteran's disability 
has resulted in moderate to severe residual functional 
impairments, the disorder has not necessitated frequent periods 
of hospitalization or rendered impracticable the application of 
the regular schedular standards.  In the absence of the evidence 
of such factors meeting the first prong of Thun, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  However, the Board observes that consideration for 
an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
a determination distinct from consideration for a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(b) (2009).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability. When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more. 
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a lumbar spine 
disability with associated neurologic symptomatology.  His spinal 
disability is rated as 40 percent disabling and he has herein 
been granted a 60 percent rating for associated neurological 
symptoms in his left lower extremity.  As such, his combined 
disability rating now is 80 percent.  Thus, he meets the 
schedular criteria for consideration of unemployability under 38 
C.F.R. § 4.16(a).

The Veteran accordingly meets the schedular criteria for a TDIU 
and the Board's consideration thus turns to whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The record clearly 
indicates that the Veteran's service-connected disabilities have 
an impact on his functional capacity.  Further, he has contended 
that his service-connected disabilities jointly prohibit him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  

A finding of total disability is appropriate, "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 
(2009).  "Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

At a June 2006 VA examination, the Veteran reported that he was 
still employed full time, but was having difficulty on the job 
due to pain resulting from his back disability.  

During a September 2008 VA examination, he reported that he was 
working as plumber, but in a self-employed capacity because he 
could no longer work a full time job.  He stated that he had 
applied for vocational rehabilitation benefits because he was 
unable to climb a ladder and bend down to repair pipes as 
required for most of his jobs.  He stated that he was barely 
earning enough money to afford housing and groceries and, due to 
his disabilities, could not work three (3) or four (4) days out 
of each week.  

In October 2008, the RO denied entitlement to TDIU on the basis 
that, although the Veteran was unable to work 40 hours per week, 
he was still able to obtain some employment as a plumber.

At a June 2009 examination, the Veteran reported that he was no 
longer able to work as a plumber due to his service-connected 
disabilities since they rendered him unable to move his body into 
certain positions required for plumbing work.  He also noted that 
the weakness in his left leg inhibited any use of ladders.  The 
examiner stated that his disabilities resulted in moderate to 
severe functional impairments with regard to his usual employment 
as a plumber.  He was noted to be an excellent candidate for 
vocational rehabilitation.

In October 2009, the Veteran submitted evidence of financial 
hardship that was noted to be a result of his difficulty 
obtaining and maintaining gainful employment.

The Veteran was seen again in April 2010 for a follow-up VA 
examination.  He reported that he used to try to work through his 
pain in order to perform some plumbing jobs, but stated that he 
was no longer working any plumbing jobs.  He stated that he was 
no longer being contacted for plumbing jobs because the extent of 
his disability had become public knowledge.  The examiner noted 
that the disabilities have moderate to severe functional 
impairments.

On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected back disability and 
associated neurologic symptoms render him unable to follow his 
ordinary employment as a plumber in a substantially gainful, 
rather than marginal, capacity.  See 38 C.F.R. § 4.16(a).  
Accordingly, the criteria for an award of TDIU are met.




ORDER

For the period up to January 2007, a disability rating greater 
than 20 percent for the service-connected back disability is 
denied.

For the period beginning December 19, 2005, a separate disability 
rating of 20 percent for intermittent shooting pain and numbness 
in his left lower extremity, with mild weakness of the left great 
toe, associated with his service-connected spine disability is 
granted.  

For the period January 1, 2007 to February 1, 2007, a disability 
rating greater than 40 percent for the service-connected back 
disability is denied.

For the period beginning April 1, 2007, a disability rating 
greater than 40 percent for the service-connected back disability 
is denied.

For the period January 1, 2007 to April 5, 2010, a a separate 
disability rating in excess of 40 percent for pain and weakness 
in the left lower extremity, associated with his service-
connected spine disability, is denied.  

For the period beginning April 5, 2010, a separate disability 
rating of 60 percent for pain, weakness, and atrophy in the left 
lower extremity, associated with his service-connected spine 
disability, is granted.  

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


